Name: 91/409/EEC: Commission Decision of 12 July 1991 authorizing member states to permit temporarily the marketing of forest reproducive material not satisfying the requirements of council directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing
 Date Published: 1991-08-17

 Avis juridique important|31991D040991/409/EEC: Commission Decision of 12 July 1991 authorizing member states to permit temporarily the marketing of forest reproducive material not satisfying the requirements of council directive 66/404/EEC Official Journal L 228 , 17/08/1991 P. 0061 - 0066COMMISSION DECISION of 12 July 1991 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (91/409/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Directive 90/654/EEC (2), and in particular Article 15 thereof, Having regard to the requests submitted by certain Member States, Whereas production of reproductive material of the species set out in the Annex hereto is at present insufficient in all Member States, with the result that their requirements for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met; Whereas third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directive; Whereas the Member States should therefore be authorized to permit, for a limited period, the marketing of reproductive material of the relevant species which satisfies less stringent requirements in respect of provenance to cover the shortages of reproductive material satisfying the requirements of Directive 66/404/EEC; Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material; Whereas each of the Member States should furthermore be authorized to permit the marketing in its territory of seed which satisfies less stringent requirements in respect of provenance, together with seedlings produced therefrom, the marketing of which has been permitted under this Decision in the other Member States ; whereas such a measure is likely to permit intra-Community trade in the relevant reproductive material and to satisfy better the needs of the Member States involved; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized on the terms set out in the Annex hereto and on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed and the altitude at which it was collected, to permit the marketing in their territory of seed satisfying less stringent requirements in respect of provenance. 2. Member States are further authorized to permit the marketing in their territory of seed approved for marketing under this Decision in the other Member States. (1) OJ No 125, 11.7.1966, p. 2326/66. (2) OJ No L 353, 17.12.1990, p. 48. 3. Member States are further authorized to permit the marketing in their territory of seedlings produced from the abovementioned seed. Article 2 1. The proof referred to in Article 1 (1) shall be deemed to be furnished where the seed is of the category "source-identified reproductive material" as defined in the OECD (Organization for Economic Cooperation and Development) scheme for the control of forest reproductive material moving in international trade, or of another category defined in that scheme. 2. Where the OECD scheme referred to in paragraph 1 is not used at the place of provenance of the seed, other official evidence shall be admissible. 3. Where official evidence cannot be provided in the case of the species Pinus strobus, Member States may accept other non-official evidence. Article 3 The Federal Republic of Germany is authorized, on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed, to permit the marketing in its territory of the following seedlings, produced from seed satisfying less stringent requirements in respect of provenance, under the following conditions: (a) seedlings of Quercus sessiliflora Sal, the number of which does not exceed 1 000 000, must come from stands in the territory of the former German Democratic Republic; (b) seedlings of Quercus pedunculata Ehrh, the number of which does not exceed 10 000 000, must come from stands in the territory of the former German Democratic Republic; (c) seedlings of Fagus silvatica L, the number of which does not exceed 250 000, must come from stands in the territory of Czechoslovakia; (d) seedlings of Picea abies Karst, ther number of which does not exceed 500 000, must come from stands in the territory of the former German Democratic Republic or of Czechoslovakia. Article 4 The authorizations provided for in Article 1 (1) and (2), in so far as they concern the first marketing in the territory of the Member States, shall expire on 30 November 1992. The authorizations in so far as they do not concern the first marketing, shall expire on 31 December 1994. Article 5 Member States shall, before 1 January 1993, notify the Commission of the quantities of seed or, where appropriate, seedlings satisfying less stringent requirements which have been approved for first marketing in their territory under this Decision. The Commission shall inform the other Member States thereof. Article 6 This Decision is addressed to the Member States. Done at Brussels, 12 July 1991. For the Commission Ray MAC SHARRY Member of the Commission LEGEND The Member States and the States of provenance are indicated in the order of the abbrevations of the international code used for motor vehicles. 1. Member States >PIC FILE= "T0049774"> 2. States of provenance >PIC FILE= "T0049775"> 3. Other abbrevations >PIC FILE= "T0049776"> ANNEX >PIC FILE= "T0049777"> >PIC FILE= "T0049778"> >PIC FILE= "T0049779">